
	

113 HR 5059 : Clay Hunt SAV Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5059
		IN THE SENATE OF THE UNITED STATES
		December 10, 2014ReceivedAN ACT
		To direct the Secretary of Veterans Affairs to provide for the conduct of annual evaluations of
			 mental health care and suicide prevention programs of the Department of
			 Veterans Affairs, to require a pilot program on loan repayment for
			 psychiatrists who agree to serve in the Veterans Health Administration of
			 the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Clay Hunt Suicide Prevention for American Veterans Act or the Clay Hunt SAV Act.
		2.Evaluations of mental health care and suicide prevention programs of Department of Veterans Affairs
			(a)Evaluations
				(1)In generalNot less frequently than once each year, the Secretary of Veterans Affairs shall provide for the
			 conduct of an evaluation of the mental health care and suicide prevention
			 programs carried out under the laws administered by the Secretary.
				(2)ElementsEach evaluation conducted under paragraph (1) shall—
					(A)use metrics that are common among and useful for practitioners in the field of mental health care
			 and suicide prevention;
					(B)identify the most effective mental health care and suicide prevention programs conducted by the
			 Secretary, including such programs conducted at a Center of Excellence;
					(C)identify the cost-effectiveness of each program identified under subparagraph (B);
					(D)measure the satisfaction of patients with respect to the care provided under each such program; and
					(E)propose best practices for caring for individuals who suffer from mental health disorders or are at
			 risk of suicide, including such practices conducted or suggested by other
			 departments or agencies of the Federal Government, including the Substance
			 Abuse and Mental Health Services Administration of the Department of
			 Health and Human Services.
					(3)Third partyEach evaluation conducted under paragraph (1) shall be conducted by an independent third party
			 unaffiliated with the Department of Veterans Affairs. Such third party
			 shall submit to the Secretary each such evaluation.
				(b)Annual submissionNot later than December 1 of each year, beginning in 2015, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report that contains
			 the following:
				(1)The most recent evaluations submitted to the Secretary under subsection (a)(3) that the Secretary
			 has not previously submitted to such Committees.
				(2)Any recommendations the Secretary considers appropriate.
				3.Publication of Internet website to provide information regarding mental health care services
			(a)In generalUsing funds made available to the Secretary of Veterans Affairs to publish the Internet websites of
			 the Department of Veterans Affairs, the Secretary shall survey the
			 existing Internet websites and information resources of the Department to
			 publish an Internet website that serves as a centralized source to provide
			 veterans with information regarding all of the mental health care services
			 provided by the Secretary.
			(b)ElementsThe Internet website published under subsection (a) shall provide to veterans information regarding
			 all of the mental health care services available in the Veteran Integrated
			 Service Network that the veteran is seeking such services, including, with
			 respect to each medical center, Vet Center (as defined in section 1712A of
			 title 38, United States Code), and community-based outpatient center in
			 the Veterans Integrated Service Network—
				(1)the name and contact information of each social work office;
				(2)the name and contact information of each mental health clinic;
				(3)a list of appropriate staff; and
				(4)any other information the Secretary determines appropriate.
				(c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on
			 the Internet website under subsection (a) is updated not less than once
			 every 90 days.
			(d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section
			 1720F(i) of title 38, United States Code, includes information regarding
			 the Internet website published under subsection (a).
			4.Pilot program for repayment of educational loans for certain psychiatrists of Veterans Health
			 Administration
			(a)EstablishmentThe Secretary of Veterans Affairs shall carry out a pilot program to repay loans of individuals
			 described in subsection (b) that—
				(1)were used by such individuals to finance education relating to psychiatric medicine, including
			 education leading to—
					(A)a degree of doctor of medicine; or
					(B)a degree of doctor of osteopathy; and
					(2)were obtained from any of the following:
					(A)A governmental entity.
					(B)A private financial institution.
					(C)A school.
					(D)Any other authorized entity as determined by the Secretary.
					(b)Eligible individuals
				(1)In generalSubject to paragraph (2), an individual eligible for participation in the pilot program is an
			 individual who—
					(A)either—
						(i)is licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health
			 Administration of the Department of Veterans Affairs; or
						(ii)is enrolled in the final year of a residency program leading to a specialty qualification in
			 psychiatric medicine that is approved by the Accreditation Council for
			 Graduate Medical Education; and
						(B)demonstrates a commitment to a long-term career as a psychiatrist in the Veterans Health
			 Administration, as determined by the Secretary.
					(2)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the
			 educational loans of the individual is not eligible to participate in the
			 pilot program.
				(c)SelectionThe Secretary shall select not less than 10 individuals described in subsection (b) to participate
			 in the pilot program for each year in which the Secretary carries out the
			 pilot program.
			(d)Period of obligated serviceThe Secretary shall enter into an agreement with each individual selected under subsection (c) in
			 which such individual agrees to serve a period of 2 or more years of
			 obligated service for the Veterans Health Administration in the field of
			 psychiatric medicine, as determined by the Secretary.
			(e)Loan Repayments
				(1)AmountsSubject to paragraph (2), a loan repayment under this section may consist of payment of the
			 principal, interest, and related expenses of a loan obtained by an
			 individual who is participating in the pilot program for all educational
			 expenses (including tuition, fees, books, and laboratory expenses) of such
			 individual relating to education described in subsection (a)(1).
				(2)LimitFor each year of obligated service that an individual who is participating in the pilot program
			 agrees to serve under subsection (d), the Secretary may pay not more than
			 $30,000 in loan repayment on behalf of such individual.
				(f)Breach
				(1)LiabilityAn individual who participates in the pilot program and fails to satisfy the period of obligated
			 service under subsection (d) shall be liable to the United States, in lieu
			 of such obligated service, for the amount that has been paid or is payable
			 to or on behalf of the individual under the pilot program, reduced by the
			 proportion that the number of days served for completion of the period of
			 obligated service bears to the total number of days in the period of
			 obligated service of such individual.
				(2)Repayment periodAny amount of damages that the United States is entitled to recover under this subsection shall be
			 paid to the United States not later than 1 year after the date of the
			 breach of the agreement.
				(g)Report
				(1)Initial reportNot later than 2 years after the date on which the pilot program under subsection (a) commences,
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.
				(2)ElementsThe report required by paragraph (1) shall include the following:
					(A)The number of individuals who participated in the pilot program, including the number of new hires.
					(B)The locations in which such individuals were employed by the Department, including how many such
			 locations were rural or urban locations.
					(C)An assessment of the quality of the work performed by such individuals in the course of such
			 employment, including the performance reviews of such individuals.
					(D)The number of psychiatrists the Secretary determines is needed by the Department in the future.
					(3)Final reportNot later than 90 days before the date on which the pilot program terminates under subsection (i),
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives an update to the report submitted under paragraph (1) and
			 any recommendations that the Secretary considers appropriate.
				(h)RegulationsThe Secretary shall prescribe regulations to carry out this section, including standards for
			 qualified loans and authorized payees and other terms and conditions for
			 the making of loan repayments.
			(i)TerminationThe authority to carry out the pilot program shall expire on the date that is 3 years after the
			 date on which the Secretary commences the pilot program.
			5.Pilot program on community outreach
			(a)In generalThe Secretary of Veterans Affairs shall establish a pilot program to assist veterans transitioning
			 from serving on active duty and to improve the access of veterans to
			 mental health services.
			(b)LocationsThe Secretary shall carry out the pilot program under subsection (a) at not less than five Veterans
			 Integrated Service Networks that have a large population of veterans who—
				(1)served in the reserve components of the Armed Forces; or
				(2)are transitioning into communities with an established population of veterans after having recently
			 separated from the Armed Forces.
				(c)FunctionsThe pilot program at each Veterans Integrated Service Network described in subsection (b) shall
			 include the following:
				(1)A community oriented veteran peer support network, carried out in partnership with an appropriate
			 entity with experience in peer support programs, that—
					(A)establishes peer support training guidelines;
					(B)develops a network of veteran peer support counselors to meet the demands of the communities in the
			 Veterans Integrated Service Network;
					(C)conducts training of veteran peer support counselors;
					(D)with respect to one medical center selected by the Secretary in each such Veterans Integrated
			 Service Network, has—
						(i)a designated peer support specialist who acts as a liaison to the community oriented veteran peer
			 network; and
						(ii)a certified mental health professional designated as the community oriented veteran peer network
			 mentor; and
						(E)is readily available to veterans, including pursuant to the Veterans Integrated Service Network
			 cooperating and working with State and local governments and appropriate
			 entities.
					(2)A community outreach team for each medical center selected by the Secretary pursuant to paragraph
			 (1)(D) that—
					(A)assists veterans transitioning into communities;
					(B)establishes a veteran transition advisory group to facilitate outreach activities;
					(C)includes the participation of appropriate community organizations, State and local governments,
			 colleges and universities, chambers of commerce and other local business
			 organizations, and organizations that provide legal aid or advice; and
					(D)coordinates with the Veterans Integrated Service Network regarding the Veterans Integrated Service
			 Network carrying out an annual mental health summit to assess the status
			 of veteran mental health care in the community and to develop new or
			 innovative means to provide mental health services to veterans.
					(d)Reports
				(1)Initial reportNot later than 18 months after the date on which the pilot program under subsection (a) commences,
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program. With respect to each
			 Veterans Integrated Service Network described in subsection (b), the
			 report shall include—
					(A)a full description of the peer support model implemented under the pilot program, participation
			 data, and data pertaining to past and current mental health related
			 hospitalizations and fatalities;
					(B)recommendations on implementing peer support networks throughout the Department;
					(C)whether the mental health resources made available under the pilot program for members of the
			 reserve components of the Armed Forces is effective; and
					(D)a full description of the activities and effectiveness of community outreach coordinating teams
			 under the pilot program, including partnerships that have been established
			 with appropriate entities.
					(2)Final reportNot later than 90 days before the date on which the pilot program terminates under subsection (e),
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives an update to the report submitted under paragraph (1).
				(e)ConstructionThis section may not be construed to authorize the Secretary to hire additional employees of the
			 Department to carry out the pilot program under subsection (a).
			(f)TerminationThe authority of the Secretary to carry out the pilot program under subsection (a) shall terminate
			 on the date that is 3 years after the date on which the pilot program
			 commences.
			6.Collaboration on suicide prevention efforts between Department of Veterans Affairs and non-profit
			 mental health organizations
			(a)CollaborationThe Secretary of Veterans Affairs may collaborate with non-profit mental health organizations to
			 prevent suicide among veterans as follows:
				(1)To improve the efficiency and effectiveness of suicide prevention efforts carried out by the
			 Secretary and non-profit mental health organizations.
				(2)To assist non-profit mental health organizations with the suicide prevention efforts of such
			 organizations through the use of the expertise of employees of the
			 Department of Veterans Affairs.
				(3)To jointly carry out suicide prevention efforts.
				(b)Exchange of resourcesIn carrying out any collaboration under subsection (a), the Secretary and any non-profit mental
			 health organization with which the Secretary is collaborating under such
			 subsection shall exchange training sessions and best practices to help
			 with the suicide prevention efforts of the Department and such
			 organization.
			(c)Director of Suicide Prevention CoordinationThe Secretary shall select within the Department a Director of Suicide Prevention Coordination to
			 undertake any collaboration with non-profit mental health organizations
			 under this section or any other provision of law.
			7.Additional period of eligibility for health care for certain veterans of combat service during
			 certain periods of hostilities and warParagraph (3) of section 1710(e) of title 38, United States Code, is amended to read as follows:
			
				(3)In the case of care for a veteran described in paragraph (1)(D), hospital care, medical services,
			 and nursing home care may be provided under or by virtue of subsection
			 (a)(2)(F) only during the following periods:
					(A)Except as provided by subparagraph (B), with respect to a veteran described in paragraph (1)(D) who
			 is discharged or released from the active military, naval, or air service
			 after January 27, 2003, the five-year period beginning on the date of such
			 discharge or release.
					(B)With respect to a veteran described in paragraph (1)(D) who is discharged or released from the
			 active military, naval, or air service after January 1, 2009, and before
			 January 1, 2011, but did not enroll to receive such hospital care, medical
			 services, or nursing home care pursuant to such paragraph during the
			 five-year period described in subparagraph (A), the one-year period
			 beginning on January 1, 2015.
					(C)With respect to a veteran described in paragraph (1)(D) who is discharged or released from the
			 active military, naval, or air service on or before January 27, 2003, and
			 did not enroll in the patient enrollment system under section 1705 of this
			 title on or before such date, the three-year period beginning on January
			 27, 2008..
		8.Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act, and this Act and such amendments shall be carried out using
			 amounts otherwise made available for such purposes.
		
	Passed the House of Representatives December 9, 2014.Karen L. Haas,Clerk
